Title: To Benjamin Franklin from Emanuel Wolleb-Ryhiner, 3 January 1778: résumé
From: Wolleb-Ryhiner, Emanuel
To: Franklin, Benjamin


<Basel, January 3, 1778: I have seen in the Pennsylvania constitutions, sections 38 and 39, that you intend to reform the penal laws to render them less savage, and gladly send you the enclosed pamphlet on the same subject; hatred of cruelty and the desire for clement correction guide the author. My birth and duty as a republican commit me to hating violence and promoting humane treatment of criminals. The same principles, I hope, will prevail in more important areas, and will repel “the rough wind of North.” Hail to you and our future brothers, especially if our latest news from Paris is true. I am a most devoted friend and servant, “as a gray man of 72 years,” to you and all republicans.>
